Title: To George Washington from Joseph Mandrillon, 15 June 1789
From: Mandrillon, Joseph
To: Washington, George



My General,
Amsterdam 15th June 1789

The uncertainty which I am in whether my letters get safe to your hands or not, has determined me to embrace the opportunity which offers by Mr Theophilus Cazeneau a distinguished Citizen of this City, to confirm to you, my General, the transmission which I have had the honor to make to you of my Fragments of political literature in which I have presumed to place some of your virtues. I pray your Excellency to accept it as a mark of my respect.
After the praises with which the Americans have made their cities to re-echo—After the reiterated thanks which they have given to the Supreme Being for the benifits which have been heaped upon them by the virtues of your Excellency—After the Universal Sanction which has been given to your name & brilliant qualities, it only remains for me to put up vows for your preservation, and for the continued prosperity of America—to which it would have been a grateful thing for me to have been Allied to her by my birth: but since my connexions are only those of sentime⟨nt⟩ they shall be coeval with my existance.
In my last, I perhaps, committed an indescretion in signifying to your Excellency the ardent desire which I had to possess your portrait: But, my General, if you will deign to judge of me by the motive—you will pardon I hope, & grant my prayer. In

this flattering expectation I have the honor to be, with veneration, Yr very Hble & Obedt Sert

Jh Mandrillon

